 

Exhibit 10.11

 

EXECUTION VERSION

 

AMENDMENT NO. 3, dated as of November 14, 2018 (this “Third Amendment”), among
PLY GEM MIDCO, INC. (formerly known as Pisces Midco, Inc.), a Delaware
corporation (together with its successors and assigns, the “Parent Borrower”),
the Subsidiary Borrowers party hereto (collectively with the Parent Borrower,
the “Borrowers”), the Lenders and the Issuing Lenders party hereto and UBS AG,
STAMFORD BRANCH (“UBS”), as Administrative Agent and Collateral Agent.

 

WHEREAS, the Parent Borrower, the Subsidiary Borrowers from time to time party
thereto, UBS, as Administrative Agent, Collateral Agent, Swingline Lender and an
Issuing Lender, the Lenders and other Issuing Lenders from time to time party
thereto, are parties to that certain ABL Credit Agreement dated as of April 12,
2018 (as amended by Amendment No. 1, dated as of August 7, 2018, and Amendment
No. 2, dated as of October 15, 2018, and as the same may be further amended,
supplemented, waived or otherwise modified prior to the date hereof, the “Credit
Agreement”);

 

WHEREAS, effective as of the Third Amendment Effective Date (as defined below)
and pursuant to Subsection 11.1(a) of the Credit Agreement, the Borrowers, the
Supermajority Lenders, the Issuing Lenders and the Administrative Agent have
agreed to amend the Credit Agreement (as so amended in Section 1 hereto, the
“Interim Amended Credit Agreement”) as set forth in Section 1 hereto;

 

WHEREAS, this Third Amendment constitutes written notice to the Administrative
Agent in accordance with Subsection 7.11, and effective as of the Financial
Reporting Convention Effective Date (as defined below) and pursuant to
Subsections 7.11 and 11.1(d)(vi) of the Credit Agreement, the Parent Borrower,
as the Borrower Representative, and the Administrative Agent have agreed to
amend the Credit Agreement (as so amended in Section 1 and Section 2 hereto, the
“Amended Credit Agreement”) to change the financial reporting convention as set
forth in Section 2 hereto.

 

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

 

Section 1.          Credit Agreement Amendments. The Credit Agreement is,
effective as of the Third Amendment Effective Date, hereby amended as follows:

 

(a)          Subsection 1.1 of the Credit Agreement is hereby amended by adding
the following new definition, to appear in proper alphabetical order:

 

““Neptune ABL Credit Agreement”: that certain ABL Credit Agreement, dated as of
February 8, 2018 (as amended, supplemented, waived or otherwise modified from
time to time), among NCI Group, Inc., Robertson-Ceco II Corporation, the
subsidiary borrowers from time to time party thereto, Neptune, the several banks
and other financial institutions from time to time party thereto and Wells Fargo
Bank, National Association, as administrative agent and collateral agent.”

 

(b)          Subsection 1.1 of the Credit Agreement is hereby amended by
amending the definition of “Excluded Accounts” by (i) replacing the reference to
“ and” at the end of clause (b) thereof with “,” and (ii) inserting the words “
and (d) bank accounts secured by Liens permitted under Subsection 8.14(x)” at
the end of such definition.

 

  

 

 

(c)          Subsection 1.1 of the Credit Agreement is hereby amended by
amending and restating the definition of “Fiscal Period” as follows:

 

““Fiscal Period”: each monthly accounting period of the Parent Borrower
calculated in accordance with the fiscal calendar of the Parent Borrower;
provided that, for the monthly accounting period of the Parent Borrower in which
the Panther Closing Date has occurred and for no other period, (x) with respect
to assets to be included in the Borrowing Base that were not acquired pursuant
to the transactions contemplated by the Panther Merger Agreement, the last day
of the Fiscal Period shall be deemed to be the date of the Panther Closing Date
and (y) with respect to assets to be included in the Borrowing Base that were
acquired pursuant to the transactions contemplated by the Panther Merger
Agreement, the last day of the Fiscal Period shall be deemed to be the last day
of the monthly accounting period of Neptune for the calendar month in which the
Panther Closing Date occurs, as calculated in accordance with the fiscal
calendar of Neptune in effect prior to the Panther Closing Date; provided
further that, for purposes of the Borrowing Base Certificate required by
Subsection 7.2(f) in respect of the Fiscal Period based on the monthly
accounting period of the Parent Borrower referred to in the immediately
preceding proviso, such Borrowing Base Certificate shall be furnished to the
Administrative Agent in accordance with Subsection 7.2(f) not later than 5:00
P.M., New York City time, on or before the 20th Business Day following the
Panther Closing Date.”

 

(d)          Subsection 1.1 of the Credit Agreement is hereby amended by
amending and restating the definition of “Panther Incremental ABL Commitments”
as follows:

 

““Panther Incremental ABL Commitments”: Supplemental Commitments in an aggregate
amount of up to $215,000,000 effected on the Panther Closing Date.”

 

(e)          Subsection 4.4(a) of the Credit Agreement is hereby amended and
restated as follows:

 

“Each of the Borrowers may at any time and from time to time prepay the Loans
made to it and the Reimbursement Obligations in respect of Letters of Credit
issued for its account, in whole or in part, subject to Subsection 4.12, without
premium or penalty but including, for the avoidance of doubt, accrued interest,
upon notice by the Borrower Representative to the Administrative Agent prior to
2:00 P.M., New York City time at least three Business Days (or such shorter
period as may be agreed by the Administrative Agent in its reasonable
discretion) prior to the date of prepayment (in the case of Eurocurrency Loans)
or prior to 2:00 P.M., New York City time (or such later time as may be agreed
by the Administrative Agent in its reasonable discretion) on the date of
prepayment (in the case of (x) ABR Loans and Canadian Prime Rate Loans, (y)
Swingline Loans and (z) Reimbursement Obligations outstanding in Dollars). Any
such notice may state that such notice is conditioned upon the occurrence or
non-occurrence of any event specified therein (including the effectiveness of
other credit facilities), in which case such notice may be revoked by the
Borrower Representative (by written notice to the Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied. Such
notice shall be irrevocable except as otherwise provided in the preceding
sentence or in Subsection 4.4(g). Such notice shall specify, in the case of any
prepayment of Loans, the identity of the prepaying Borrower, the date and amount
of prepayment and whether the prepayment is (i) of U.S. Facility Revolving
Credit Loans, Canadian Facility Revolving Credit Loans or Swingline Loans, or a
combination thereof, and (ii) of Eurocurrency Loans, BA Equivalent Loans, ABR
Loans or Canadian Prime Rate Loans, or a combination thereof, and, in each case
if a combination thereof, the principal amount allocable to each and, in the
case of any prepayment of Reimbursement Obligations, the date and amount of
prepayment, the identity of the applicable Letter of Credit or Letters of Credit
and the amount allocable to each of such Reimbursement Obligations. Upon the
receipt of any such notice the Administrative Agent shall promptly notify each
affected Lender thereof. If any such notice is given and not revoked, the amount
specified in such notice shall (subject to this Subsection 4.4(a) or Subsection
4.4(g)) be due and payable on the date specified therein, together with (if a
Eurocurrency Loan or BA Equivalent Loans is prepaid other than at the end of the
Interest Period applicable thereto) any amounts payable pursuant to Subsection
4.12, the Revolving Credit Loans and the Reimbursement Obligations pursuant to
this Subsection 4.4(a) and shall (unless the Borrower Representative otherwise
directs) be applied, first, to payment of the Swingline Loans then outstanding,
second, to payment of the Revolving Credit Loans then outstanding, third, to
payment of any Reimbursement Obligations then outstanding, and last, to cash
collateralize any outstanding L/C Obligation on terms reasonably satisfactory to
the Administrative Agent; provided that any pro rata calculations required to be
made pursuant to this Subsection 4.4(a) in respect of any Loan denominated in a
Designated Foreign Currency shall be made on a Dollar Equivalent basis. Partial
prepayments pursuant to this Subsection 4.4(a) shall be in multiples of (v)
$250,000, in the case of Loans denominated in Dollars, (w) C$250,000, in the
case of Loans denominated in Canadian Dollars, (x) €250,000, in the case of
Loans denominated in Euros, (y) £250,000, in the case of Loans denominated in
Sterling and (z) in the case of any Loan denominated in any other Designated
Foreign Currency, in such multiples as the Borrower Representative and the
Administrative Agent may agree; provided that, notwithstanding the foregoing,
any Loan may be prepaid in its entirety.”

 

 -2- 

 

 

(f)           Subsection 8.2 of the Credit Agreement is hereby amended by
inserting the following as a new paragraph at the end thereof:

 

“Upon any transaction involving any U.S. Borrower or Canadian Borrower, as
applicable, in accordance with Subsection 8.2(a) in which such U.S. Borrower or
Canadian Borrower, as applicable, is not the Successor U.S. Borrower or
Successor Canadian Borrower, as applicable, the Successor U.S. Borrower or
Successor Canadian Borrower, as applicable, will succeed to, and be substituted
for, and may exercise every right and power of, such U.S. Borrower or Canadian
Borrower, as applicable, under the Loan Documents, and shall become a “U.S.
Borrower” or “Canadian Borrower”, as applicable, for all purposes of the Loan
Documents, and thereafter the predecessor U.S. Borrower or Canadian Borrower, as
applicable, shall be relieved of all obligations and covenants under the Loan
Documents, and shall cease to constitute a “U.S. Borrower” or “Canadian
Borrower”, as applicable, for all purposes of the Loan Documents, except that
the predecessor U.S. Borrower or Canadian Borrower, as applicable, in the case
of a lease of all or substantially all its assets will not be released from the
obligation to pay the principal of and interest on the Loans made to such U.S.
Borrower or Canadian Borrower, as applicable.”

 

 -3- 

 

 

(g)          Subsection 8.14 of the Credit Agreement is hereby amended by (i)
deleting the word “and” at the end of clause (v) thereof, (ii) replacing the
period at the end of clause (w) thereof with “; and” and (iii) inserting the
following as a new clause (x) thereof:

 

“(x)          from and including the Panther Closing Date to and including the
first anniversary of the Panther Closing Date, Liens on cash, Cash Equivalents
and Temporary Cash Investments in respect of obligations in respect of any
letters of credit originally issued under the Neptune ABL Credit Agreement, in
an aggregate amount not exceeding $9,487,156.61; provided that any such cash,
Cash Equivalents and Temporary Cash Investments shall not constitute Specified
Unrestricted Cash to the extent any such Liens permitted under this Subsection
8.14(x) remain outstanding on such cash, Cash Equivalents and Temporary Cash
Investments.”

 

Section 2.          Financial Reporting Convention Amendments. The Credit
Agreement is, effective as of the Financial Reporting Convention Effective Date,
hereby amended as follows:

 

(a)          Subsection 1.1 of the Credit Agreement is hereby amended by adding
the following new definitions, to appear in proper alphabetical order:

 

““Neptune Term Loan Credit Agreement”: that certain Term Loan Credit Agreement,
dated as of February 8, 2018 (as amended, supplemented, waived or otherwise
modified from time to time), among Neptune, the several banks and other
financial institutions from time to time party thereto and Credit Suisse AG,
Cayman Islands Branch, as administrative agent and collateral agent.”

 

(b)          Subsection 1.1 of the Credit Agreement is hereby amended by
amending and restating the definition of “Fiscal Quarter” as follows:

 

““Fiscal Quarter”: for any Fiscal Year, (i) prior to the Panther Closing Date,
(x) for the first three Fiscal Quarters, each 13-week fiscal period commencing
on the day immediately following the last day of the previous Fiscal Quarter and
ending on the Saturday of the last week of such Fiscal Quarter and (y) for the
fourth Fiscal Quarter, the fiscal period commencing on the day immediately
following the last day of the previous Fiscal Quarter and ending on December 31,
and (ii) on and following the Panther Closing Date, (A) solely for financial
reporting purposes related to delivering financial statements in comparative
form and satisfying the Parent Borrower’s financial reporting obligations under
Subsection 7.1, for the Fiscal Quarters ending during the 2018 calendar year (or
any relevant calendar year prior thereto), the fiscal periods of Neptune as set
forth in Neptune’s annual reports on Form 10-K and quarterly reports on Form
10-Q, in each case as filed with the SEC (it being understood that Neptune’s
historical Fiscal Quarters are not expected to be recast), and (B) for all other
purposes, (x) for the first three Fiscal Quarters, each 13-week fiscal period
commencing on the day immediately following the last day of the previous Fiscal
Quarter and ending on the Saturday of the last week of such Fiscal Quarter and
(y) for the fourth Fiscal Quarter, the fiscal period commencing on the day
immediately following the last day of the previous Fiscal Quarter and ending on
December 31, or as otherwise designated by the Borrower Representative in
accordance with Subsection 7.11; provided that, for purposes of calculating
Consolidated Fixed Charge Coverage Ratio or Four Quarter Consolidated EBITDA, if
any financial information of Neptune is included in such calculation of
Consolidated Fixed Charge Coverage Ratio or Four Quarter Consolidated EBITDA, as
applicable, in respect of any Fiscal Quarter that commenced prior to the Panther
Closing Date, the financial information of Neptune for such Fiscal Quarter shall
be determined based on the monthly financial information of Neptune for the
applicable month accounting periods of Neptune most nearly approximating such
Fiscal Quarter, which applicable month accounting periods shall be calculated in
accordance with the fiscal calendar of Neptune in effect prior to the Panther
Closing Date (and which may not be on a calendar month basis).”

 

 -4- 

 

 

(c)          Subsection 1.1 of the Credit Agreement is hereby amended by
amending and restating the definition of “Fiscal Year” as follows:

 

““Fiscal Year”: (i) prior to the Panther Closing Date, the annual accounting
period of the Parent Borrower ending on December 31 of any calendar year, and
(ii) on and following the Panther Closing Date, (A) solely for financial
reporting purposes related to delivering financial statements in comparative
form and satisfying the Parent Borrower’s financial reporting obligations under
Subsection 7.1, for the Fiscal Year ending during the 2018 calendar year (or any
relevant calendar year prior thereto), the annual accounting period of Neptune
as set forth in Neptune’s annual reports on Form 10-K, as filed with the SEC (it
being understood that Neptune’s historical Fiscal Years are not expected to be
recast), and (B) for all other purposes, the annual accounting period of the
Parent Borrower ending on December 31 of any calendar year, or any other date of
any calendar year designated by the Borrower Representative in accordance with
Subsection 7.11, in each case calculated in accordance with the fiscal calendar
of the Parent Borrower.”

 

(d)          Subsection 7.1(a) of the Credit Agreement is hereby amended and
restated as follows:

 

 -5- 

 

 

“(a)          as soon as available, but in any event not later than the fifth
Business Day after (i) the 135th day following the end of the Fiscal Year of
Neptune ending October 28, 2018 (or such longer period as would be permitted by
the SEC if Neptune were then subject to SEC reporting requirements as a
non-accelerated filer), a copy of the consolidated balance sheet of Neptune as
at the end of such year and the related consolidated statements of operations,
stockholders’ equity and cash flows for such year, and (ii) commencing with the
Fiscal Year ending December 31, 2019, the 120th day following the end of each
Fiscal Year of the Parent Borrower (or, in each case, such longer period as
would be permitted by the SEC if the Parent Borrower were then subject to SEC
reporting requirements as a non-accelerated filer), a copy of the consolidated
balance sheet of the Parent Borrower as at the end of such year and the related
consolidated statements of operations, stockholders’ equity and cash flows for
such year, setting forth, commencing with the financial statements for the
fiscal year ending December 31, 2019, in each case, in comparative form, the
figures for and as of the end of the previous year (which, for purposes of the
financial statements for the fiscal year ending December 31, 2019, such
financial statements in comparative form will consist of (x) the financial
statements of Neptune for the fiscal year ending October 28, 2018 and (y) the
financial statements of Neptune for the transition period from October 29, 2018
through December 31, 2018 (it being understood that, with respect to financial
information of the Parent Borrower (as defined prior to giving effect to the
Panther Closing Date) included in the financial statements of Neptune for the
transition period from October 29, 2018 through December 31, 2018, the financial
statements of Neptune for the transition period from October 29, 2018 through
December 31, 2018 may only include the financial information of the Parent
Borrower (as defined prior to giving effect to the Panther Closing Date) for the
period from the Panther Closing Date through December 31, 2018)), reported on
without a “going concern” or like qualification or exception, or qualification
arising out of the scope of the audit (provided that such report may contain a
“going concern” or like qualification or exception, or qualification arising out
of the scope of the audit, if such qualification or exception is related solely
to (i) an upcoming maturity or termination date hereunder or an upcoming
“maturity date” under the Cash Flow Credit Agreement, Senior Notes or any other
Indebtedness Incurred in compliance with this Agreement (or, for purposes of the
financial statements of Neptune for the fiscal year ending October 28, 2018, an
upcoming maturity or termination date under the Neptune ABL Credit Agreement or
the Neptune Term Loan Credit Agreement and any other Indebtedness Incurred in
compliance with the Neptune ABL Credit Agreement or the Neptune Term Loan Credit
Agreement), (ii) any potential inability to satisfy any financial maintenance
covenant included in this Agreement, the Cash Flow Credit Agreement or any
Indebtedness of the Parent Borrower or its Subsidiaries on a future date in a
future period (or, for purposes of the financial statements of Neptune for the
fiscal year ending October 28, 2018, any potential inability to satisfy any
financial maintenance covenant included in either of the Neptune ABL Credit
Agreement, the Neptune Term Loan Credit Agreement or any other Indebtedness of
Neptune or its Subsidiaries on a future date in a future period) or (iii) the
activities, operations, financial results, assets or liabilities of any
Unrestricted Subsidiary), by KPMG LLP, Ernst & Young LLP or other independent
certified public accountants of nationally recognized standing (it being agreed
that the furnishing of (x) the Parent Borrower’s, Neptune’s or any Parent
Entity’s annual report on Form 10-K for such year, as filed with the SEC, or (y)
the financial statements of any Parent Entity, will, in each case, satisfy the
Parent Borrower’s or Neptune’s, as applicable, obligation under this
Subsection 7.1(a) with respect to such year, including with respect to the
requirement that such financial statements be reported on without a “going
concern” or like qualification or exception, or qualification arising out of the
scope of the audit, so long as the report included in such Form 10-K or
accompanying such financial statements, as applicable, does not contain any
“going concern” or like qualification or exception (other than a “going concern”
or like qualification or exception with respect to (i) an upcoming maturity or
termination date hereunder or an upcoming “maturity date” under the Cash Flow
Credit Agreement, Senior Notes or any other Indebtedness Incurred in compliance
with this Agreement (or, for purposes of the financial statements of Neptune for
the fiscal year ending October 28, 2018, an upcoming maturity or termination
date under the Neptune ABL Credit Agreement or the Neptune Term Loan Credit
Agreement and any other Indebtedness Incurred in compliance with the Neptune ABL
Credit Agreement or the Neptune Term Loan Credit Agreement), (ii) any potential
inability to satisfy any financial maintenance covenant included in this
Agreement, the Cash Flow Credit Agreement or any other Indebtedness of the
Parent Borrower or its Subsidiaries on a future date or in a future period (or,
for purposes of the financial statements of Neptune for the fiscal year ending
October 28, 2018, any potential inability to satisfy any financial maintenance
covenant included in either of the Neptune ABL Credit Agreement, the Neptune
Term Loan Credit Agreement or any other Indebtedness of Neptune or its
Subsidiaries on a future date in a future period) or (iii) the activities,
operations, financial results, assets or liabilities of any Unrestricted
Subsidiary)), together with a management’s discussion and analysis of
consolidated financial information (which need not be prepared in accordance
with Item 303 of Regulation S-K of the Securities Act, and which may be in a
form substantially similar to (1) the management’s discussion and analysis of
consolidated financial information with respect to Ply Gem Holdings included in
the offering memorandum for the Senior Notes or (2) the management’s discussion
and analysis of financial condition and results of operations with respect to
Neptune as previously filed with the SEC);”

 

 -6- 

 

 

(e)          Subsection 7.1(b) of the Credit Agreement is hereby amended and
restated as follows:

 

“(b)        as soon as available, but in any event not later than the fifth
Business Day following (i) the 105th day following the end of the quarterly
period ending March 31, 2018 (or such longer period as would be permitted by the
SEC if the Parent Borrower were then subject to SEC reporting requirements as a
non-accelerated filer), (x) the unaudited consolidated balance sheet and related
statements of operations and cash flows of Atrium Corporation and its
consolidated subsidiaries for such quarterly period and (y) the unaudited
consolidated balance sheet and related statements of operations and cash flows
of Ply Gem Holdings and its consolidated subsidiaries for such quarterly period,
(ii) the 90th day following the end of each of the quarterly periods ending June
30, 2018 and September 29, 2018 (or such longer period as would be permitted by
the SEC if the Parent Borrower were then subject to SEC reporting requirements
as a non-accelerated filer), the unaudited consolidated balance sheet of the
Parent Borrower as at the end of such quarter and the related unaudited
consolidated statements of operations and cash flows of the Parent Borrower for
such quarter and the portion of the Fiscal Year through the end of such quarter,
(iii) the 60th day following December 31, 2018 (or such longer period as would
be permitted by the SEC if Neptune were then subject to SEC reporting
requirements as a non-accelerated filer), the unaudited consolidated balance
sheet and related statements of operations and cash flows of Neptune and its
consolidated subsidiaries for the transition period from October 29, 2018
through December 31, 2018 (it being understood that, with respect to financial
information of the Parent Borrower (as defined prior to giving effect to the
Panther Closing Date) included in the unaudited consolidated balance sheet and
related statements of operations and cash flows of Neptune and its consolidated
subsidiaries for the transition period from October 29, 2018 through December
31, 2018, the unaudited consolidated balance sheet and related statements of
operations and cash flows of Neptune and its consolidated subsidiaries for the
transition period from October 29, 2018 through December 31, 2018 may only
include the financial information of the Parent Borrower (as defined prior to
giving effect to the Panther Closing Date) for the period from the Panther
Closing Date through December 31, 2018) and (iv) the 60th day following the end
of each of the first three quarterly periods of each Fiscal Year of the Parent
Borrower (or such longer period as would be permitted by the SEC if the Parent
Borrower were then subject to SEC reporting requirements as a non-accelerated
filer) commencing, in the case of this clause (iv), with the Fiscal Quarter
ending March 30, 2019, the unaudited consolidated balance sheet of the Parent
Borrower as at the end of such quarter and the related unaudited consolidated
statements of operations and cash flows of the Parent Borrower for such quarter
and the portion of the Fiscal Year through the end of such quarter, setting
forth commencing with the financial statements for the Fiscal Quarter ending
September 28, 2019 in comparative form the figures for and as of the
corresponding periods of the previous year (which, for purposes of the financial
statements for the Fiscal Quarter ending September 28, 2019, such financial
statements in comparative form will consist of the financial statements of
Neptune for the fiscal quarter ending July 29, 2018), in each case certified by
a Responsible Officer of the Parent Borrower as being fairly stated in all
material respects (subject to normal year-end audit and other adjustments) (it
being agreed that the furnishing of (x) the Parent Borrower’s or any Parent
Entity’s quarterly report on Form 10-Q for such quarter or the transition report
on Form 10-QT for such period, as filed with the SEC, or (y) the financial
statements of any Parent Entity will in each case, satisfy the Parent Borrower’s
or Neptune’s, as applicable, obligations under this Subsection 7.1(b) with
respect to such quarter), together with a management’s discussion and analysis
of financial information (which need not be prepared in accordance with Item 303
of Regulation S-K of the Securities Act, and which may be in a form
substantially consistent with (1) the management’s discussion and analysis of
consolidated financial information with respect to Ply Gem Holdings included in
the offering memorandum for the Senior Notes or (2) the management’s discussion
and analysis of financial condition and results of operations with respect to
Neptune as previously filed with the SEC);”

 

 -7- 

 

 

(f)          Subsection 7.2(b) of the Credit Agreement is hereby amended and
restated as follows:

 

“(b)       commencing with the financial statements for the Fiscal Quarter
ending June 30, 2018, concurrently with the delivery of the financial statements
and reports referred to in Subsections 7.1(a) (other than the financial
statements and reports set forth in clause (i) thereof) and 7.1(b), a
certificate signed by a Responsible Officer of the Borrower Representative in
substantially the form of Exhibit Q or such other form as may be agreed between
the Borrower Representative and the Administrative Agent (a “Compliance
Certificate”) (i) stating that, to the best of such Responsible Officer’s
knowledge, each of the Parent Borrower and its Restricted Subsidiaries during
such period has observed or performed all of its covenants and other agreements,
and satisfied every condition, contained in this Agreement or the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default, except, in each case, as specified in such certificate, and
(ii) commencing with the delivery of the Compliance Certificate for the Fiscal
Quarter ended June 30, 2018, setting forth a reasonably detailed calculation of
the Consolidated Fixed Charge Coverage Ratio for the Most Recent Four Quarter
Period (whether or not a Compliance Period is in effect) and, if applicable,
demonstrating compliance with Subsection 8.1 (in the case of a certificate
furnished with the financial statements referred to in Subsections 7.1(a) and
7.1(b));”

 

 -8- 

 

 

(g)          Subsection 7.11 of the Credit Agreement is hereby amended by
inserting the words “, except as otherwise set forth in clause (ii) of the
definition of “Fiscal Quarter” and clause (ii) of the definition of “Fiscal
Year”” after the reference to the words “for financial reporting purposes”
therein.

 

Section 3.          Interpretation. For purposes of this Third Amendment, all
terms used herein which are not otherwise defined herein, including but not
limited to those terms used in the recitals hereto, shall have the respective
meanings assigned thereto in the Amended Credit Agreement.

 

Section 4.          Effectiveness of Section 1 Amendments.

 

(a)          Section 1 of this Third Amendment shall become effective on the
date (such date, if any, the “Third Amendment Effective Date”) that the
Administrative Agent shall have received executed signature pages hereto from
the Borrowers, the Administrative Agent, the Supermajority Lenders and the
Issuing Lenders.

 

(b)          The Administrative Agent shall promptly notify the Lenders in
writing when the Third Amendment Effective Date has occurred.

 

Section 5.          Effectiveness of Section 2 Amendments.

 

(a)          Section 2 of this Third Amendment shall become effective on the
date (such date, if any, the “Financial Reporting Convention Effective Date”) on
which the following conditions shall have been satisfied or waived:

 

(i)           the Administrative Agent shall have received this Third Amendment,
executed and delivered by the Parent Borrower; and

 

(ii)          the Panther Closing Date shall have occurred.

 

(b)          The Administrative Agent shall promptly notify the Lenders in
writing when the Financial Reporting Convention Effective Date has occurred.

 

Section 6.          Representations and Warranties. After giving effect to the
Third Amendment Effective Date, each of the representations and warranties made
by any Loan Party pursuant to the Credit Agreement and any other Loan Document
to which it is a party shall, except to the extent that they relate to a
particular date, be true and correct in all material respects on and as of the
Third Amendment Effective Date as if made on and as of such date.

 -9- 

 

 

Section 7.          Fees and Expenses. The U.S. Borrowers, jointly and
severally, agree to pay or reimburse the Administrative Agent in accordance with
Subsection 11.5 of the Credit Agreement for all of its reasonable and documented
out-of-pocket costs and expenses incurred in connection with this Third
Amendment, including, without limitation, the reasonable and documented fees and
disbursements of Cahill, Gordon & Reindel LLP, as counsel to the Administrative
Agent (and, for the avoidance of doubt, not of counsel to any other Lender).

 

Section 8.          Counterparts. This Third Amendment may be executed by one or
more of the parties to this Third Amendment on any number of separate
counterparts (including by facsimile and other electronic transmission), and all
of such counterparts taken together shall be deemed to constitute one and the
same instrument. A set of the copies of this Third Amendment signed by all the
parties shall be delivered to the Borrower Representative and the Administrative
Agent.

 

Section 9.          Governing Law. THIS THIRD AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS THIRD AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE
EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND
WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

Section 10.         Headings. The headings of this Third Amendment are for
purposes of reference only and shall not limit or otherwise affect the meaning
hereof.

 

Section 11.         Effect of Amendment. This Third Amendment shall constitute a
Loan Document for purposes of the Credit Agreement and (x) from and after the
Third Amendment Effective Date, all references to the Credit Agreement in any
Loan Document and all references in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof” or words of like import referring to the Credit Agreement,
shall, unless expressly provided otherwise, refer to the Interim Amended Credit
Agreement, except for (a) the representations and warranties made by the
Borrowers and the other Loan Parties prior to the Third Amendment Effective Date
(which representations and warranties made prior to the Third Amendment
Effective Date shall not be superseded or rendered ineffective by this Third
Amendment as they pertain to the period prior to the Third Amendment Effective
Date) and (b) any action or omission performed or required to be performed
pursuant to the Credit Agreement prior to the Third Amendment Effective Date and
(y) from and after the Financial Reporting Convention Effective Date, all
references to the Credit Agreement in any Loan Document and all references in
the Credit Agreement to “this Agreement,” “hereunder,” “hereof” or words of like
import referring to the Credit Agreement, shall, unless expressly provided
otherwise, refer to the Amended Credit Agreement, except for (a) the
representations and warranties made by the Borrowers and the other Loan Parties
prior to the Financial Reporting Convention Effective Date (which
representations and warranties made prior to Financial Reporting Convention
Effective Date shall not be superseded or rendered ineffective by this Third
Amendment as they pertain to the period prior to the Financial Reporting
Convention Effective Date) and (b) any action or omission performed or required
to be performed pursuant to the Credit Agreement prior to the Financial
Reporting Convention Effective Date. For the avoidance of doubt, any certificate
or other document the form of which is set out in any exhibit attached to the
Credit Agreement or any other Loan Document may be revised, as applicable, to
refer to the Interim Amended Credit Agreement or the Amended Credit Agreement,
as applicable. This Third Amendment shall not constitute a novation of the
Credit Agreement or any other Loan Document.

 

[Remainder of Page Intentionally Left Blank]

 

 -10- 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
duly executed, all as of the date first written above.

 

  PLY GEM MIDCO, INC.,   as Parent Borrower       By: /s/ Shawn K. Poe    
Name:  Shawn K. Poe     Title: Chief Financial Officer

 

[Signature Page – Amendment No. 3 to the ABL Credit Agreement]

 

  

 

 

  PLY GEM INDUSTRIES, INC.,   as a U.S. Subsidiary Borrower           By: /s/
Shawn K. Poe     Name:  Shawn K. Poe     Title: Executive Vice President, Chief
      Financial Officer and Secretary           ATRIUM WINDOWS AND DOORS, INC.,
  as a U.S. Subsidiary Borrower           By: /s/ Shawn K. Poe     Name: Shawn
K. Poe     Title: Chief Financial Officer

 

[Signature Page – Amendment No. 3 to the ABL Credit Agreement]

 

  

 

 

  GIENOW CANADA INC.,   as a Canadian Borrower       By: /s/ Shawn K. Poe    
Name:  Shawn K. Poe     Title: Vice President, Secretary and Treasurer          
MITTEN INC.,   as a Canadian Borrower       By: /s/ Shawn K. Poe     Name: Shawn
K. Poe     Title: Vice President, Secretary and Treasurer           NORTH STAR
MANUFACTURING (LONDON) LTD.,   as a Canadian Borrower       By: /s/ Shawn K. Poe
    Name: Shawn K. Poe     Title: Chief Financial Officer

 

[Signature Page – Amendment No. 3 to the ABL Credit Agreement]

 

  

 

 

  UBS AG, STAMFORD BRANCH,  

as Administrative Agent, Collateral Agent, a

Lender and an Issuing Lender

        By: /s/ Darlene Arias     Name: Darlene Arias     Title: Director      
  By: /s/ Houssem Daly     Name: Houssem Daly     Title: Associate Director

 

[Signature Page – Amendment No. 3 to the ABL Credit Agreement]

 

  

 

 

  JPMORGAN CHASE BANK, N.A.,   as a Lender and an Issuing Lender       By: /s/
Peter S. Predun     Name: Peter S. Predun     Title: Executive Director

 

[Signature Page – Amendment No. 3 to the ABL Credit Agreement]

 

  

 

 

  DEUTSCHE BANK AG NEW YORK BRANCH,   as a Lender and an Issuing Lender        
By: /s/ Marguerite Sutton     Name: Marguerite Sutton     Title: Vice President
        By: /s/ Maria Guinchard     Name: Maria Guinchard     Title: Vice
President

 

[Signature Page – Amendment No. 3 to the ABL Credit Agreement]

 

  

 

 

  Barclays bank plc,   as a Lender and an Issuing Lender         By: /s/ Craig
Malloy     Name: Craig Malloy     Title: Director

 

[Signature Page – Amendment No. 3 to the ABL Credit Agreement]

 

  

 

 

  BANK OF AMERICA, N.A.,   as a Lender and an Issuing Lender         By: /s/
Sherry Lail     Name: Sherry Lail     Title: Senior Vice President

 

[Signature Page – Amendment No. 3 to the ABL Credit Agreement]

 

  

 

 

  GOLDMAN SACHS BANK USA,   as a Lender and an Issuing Lender         By: /s/
David K. Gaskell     Name: David K. Gaskell     Title: Authorized Signer

 

[Signature Page – Amendment No. 3 to the ABL Credit Agreement]

 

  

 

 

  ROYAL BANK OF CANADA,   as a Lender and an Issuing Lender         By: /s/
Stuart Coulter     Name: Stuart Coulter     Title: Authorized Signatory

 

[Signature Page – Amendment No. 3 to the ABL Credit Agreement]

 

  

 

 

 

Crédit Agricole Corporate and Investment Bank,

as a Lender and an Issuing Lender

        By: /s/ Thibault Rosset     Name: Thibault Rosset     Title: Managing
Director         By: /s/ Authorized Signatory     Name: Authorized Signatory    
Title: Managing Director

 

[Signature Page – Amendment No. 3 to the ABL Credit Agreement]

 

  

 

 

  JEFFERIES FINANCE LLC,   as a Lender and an Issuing Lender         By: /s/ J.
Paul McDonnell     Name: J. Paul McDonnell     Title: Managing Director

 



  JFIN BUSINESS CREDIT FUND I LLC,   as a Lender         By: /s/ J. Paul
McDonnell     Name: J. Paul McDonnell     Title: Managing Director



 

[Signature Page – Amendment No. 3 to the ABL Credit Agreement]

 

  

 

 

  MUFG UNION BANK, N.A.,   as a Lender and an Issuing Lender         By: /s/
Paul Angland     Name: Paul Angland     Title: Director

 

[Signature Page – Amendment No. 3 to the ABL Credit Agreement]

 

  

 

 

  NATIXIS, NEW YORK BRANCH,   as a Lender and an Issuing Lender         By: /s/
David Lynch     Name: David Lynch     Title: Managing Director         By: /s/
Robin Gruner     Name: Robin Gruner     Title: Vice President

 

[Signature Page – Amendment No. 3 to the ABL Credit Agreement]

 

  

 

 

  U.S. Bank national association,   as a Lender and as an Issuing Lender        
By: /s/ John R. LePage     Name: John R. LePage     Title: Vice President

 

[Signature Page – Amendment No. 3 to the ABL Credit Agreement]

 

  

 

 

  REGIONS BANK,   as a Lender         By: /s/ Kevin D. Padgett     Name: Kevin
D. Padgett     Title: Managing Director

 

[Signature Page – Amendment No. 3 to the ABL Credit Agreement]

 

  

 

